WHIPPLE, J.,
concurring.
| TWhile I do not find that the statute relied upon by the majority, ie., LSA-R.S. 40:1730.34, is as clear as the majority finds in demonstrating a legislative intent that the Council hold hearings with regard to third-party providers, I do find that reading LSA-R.S. 40:1730.35(E) together with the statutes quoted and cited by the majority supports the ultimate result reached herein. Louisiana Revised Statute 40:1730.34(B) does authorize the Council to “conduct hearings ... considered necessary by the [Cjouncil.” Moreover, pursuant to LSA-R.S. 40:1730.24(B), on and after January 1, 2007, a third-party provider “shall meet the requirements imposed by the [Cjouncil for certificates of registration,” and LSA-R.S. 40:1730.35(E) authorizes the Council “to suspend or revoke certificates of registration upon any violation of this Part after notice and a proper hearing.” Thus, reading the statutes relied upon by the majority together with LSA-R.S. 40:1730.35(E) supports the result reached *631herein, which is to recognize the Council’s authority to hold adjudicatory hearings in accordance with its promulgated rules to suspend or revoke certificates of registration of third-party providers.
For these reasons, I respectfully concur.